DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-13 are pending with claims 9-10 withdrawn and claims 11-13 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record, except for those discussed below, in the Office Action mailed 10/20/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 1/20/2022.
NEW/REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the acidified whey" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is noted the claims do not state whether all steps are completed in any particular order, thus, a proper antecedent basis is required.  Please consider previously describing a material as “acidified whey”.  The claim does not state whether the “acidified whey” is 
Claim 1 recites the limitation "the pasteurized whey" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Please previously discuss something as being “pasteurized whey”.
Claim 1 recites the limitation "the demineralized whey" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Please previously discuss something as being “demineralized whey”.  No previous steps precisely state any minerals as being removed.
The phrase “demineralized whey” in Claim 1, line 8 is vague and indefinite as it is unclear whether minerals are removed.  None of the language in the claims state that minerals were present in the “obtained whey”, any minerals removed if present or any minerals in a produced product.  If no minerals were present in the “obtained whey” then it appears impossible for any demineralization to take place.
Claim 2 recites the limitation "the first step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please consider describing a step as a “first step”.  None of the steps in Claim 1 are described as a “first step” and there is nothing requiring any of the steps to follow any particular sequence.
Claim 4 recites the limitation "the pasteurized and acidified whey" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously state “pasteurized and acidified whey” but rather “pasteurized acidified whey”.  The language in Claim 4 is inconsistent with the language in Claim 8.  Please consider stating “the pasteurized acidified whey” if appropriate.

    PNG
    media_image1.png
    67
    571
    media_image1.png
    Greyscale

Claim 5 recites the limitation "the pasteurized and acidified whey" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously state “pasteurized and acidified whey” but rather “pasteurized acidified whey”.  The language in Claim 5 is inconsistent with the language in Claim 8.    Please consider stating “the pasteurized acidified whey” if appropriate.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 21, 2022